                                                                                           FILED
                                                                                  2020 Jan-16 PM 12:42
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
EMMANUEL BAAH,                             )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.
                                           )   4:17-cv-01458-CLM-JEO
UNITED STATES ATTORNEY                     )
GENERAL,                                   )
                                           )
       Respondent.                         )

                           MEMORANDUM OPINION
      This is an action filed pursuant to 28 U.S.C. § 2241 challenging the legality

of the petitioner’s continued detention by federal immigration authorities pending

his removal from the United States. On September 12, 2019, the magistrate judge

entered a report recommending the respondent’s motion to dismiss be granted and

this action dismissed without prejudice as moot. (Doc. 21).

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court hereby ADOPTS the report of the magistrate judge and

ACCEPTS his recommendations. In accordance with the recommendation, the

court finds that the respondent’s motion is due to be granted and the petition is due

to be dismissed as moot.

      A separate order will be entered.
       The Clerk is DIRECTED to serve a copy of this Memorandum Opinion and

its accompanying Final Judgment on counsel of record.1

       DONE and ORDERED this 16th day of January, 2020.



                                           _________________________________
                                           COREY L. MAZE
                                           UNITED STATES DISTRICT JUDGE




1
  Copies of the magistrate judge’s report and recommendation, mailed to the petitioner at the
Etowah County Detention Center and to his last known forwarding address, have been returned by
the Postal Service as undeliverable. The petitioner has not notified the court of an updated address.
Attempting to serve these latest orders on the petitioner at non-viable addresses would be
superfluous.
